33 A.3d 739 (2011)
303 Conn. 915
James D. COHEN et al.
v.
ROLL-A-COVER, LLC, et al.
Not in source.
Supreme Court of Connecticut.
Decided December 15, 2011.
Joseph L. Rini and Michael P. Morris, pro se, Ridgefield, in support of the petition.
Michael T. Bologna, Fairfield, and James D. Cohen, pro se, in opposition.
The defendants' petition for certification for appeal from the Appellate Court, 131 Conn.App. 443, 27 A.3d 1, is denied.
HARPER, J., did not participate in the consideration of or decision on this petition.